 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:14-cr-0269 GEB DB 1
12                        Respondent,
13            v.                                          ORDER
14    BRENT DOUGLAS COLE,
15                        Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. Since movant may be entitled to the requested

19   relief if he can establish a violation of his constitutional rights, respondent is directed to file an

20   answer within thirty days of the effective date of this order. See Rule 4, Rules Governing Section

21   2255 Proceedings.

22           Respondent shall include with the answer any and all transcripts or other documents

23   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

24   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty days from the date

25   respondent’s answer is filed.

26           If respondent files a motion to dismiss rather than an answer, movant’s opposition or

27   statement of non-opposition to the motion shall be filed and served within thirty days after service

28   ////
                                                          1
 1   of the motion, and respondent’s reply, if any, shall be filed and served within fourteen days

 2   thereafter.

 3            The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s

 4   motion, on the United States Attorney or his authorized representative.

 5            IT IS SO ORDERED.

 6   Dated: December 27, 2019

 7

 8

 9

10

11

12

13   DLB:9
     DB/prisoner-habeas/cole0269.206
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
